DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of STEC et al. (U.S. patent pub. 2021/0012458A1) discloses to correct a distorted image by dividing the image into array of tiles and corrects limited amount of lines of distorted image which is based on the memory size. STEC et al. nor  any other prior art of record, regarding claim 1, teaches the features of “a descriptor memory that stores the plurality of tile descriptors in which each tile descriptor identifies distorted tile data to retrieve from the local memory for a corresponding corrected tile group and identifies distorted tile data not to retrieve for the corresponding corrected tile group,” these, in combination with the other claim limitations. Regarding claim 10, none of the prior art of record teaches the features of "reading the distorted tile data from the local memory area of the input frame using a corresponding one of a plurality of tile descriptors, wherein each tile descriptor identifies distorted tile data to retrieve from the local memory area and identifies distorted tile data not to retrieve from the local memory area for the corresponding corrected tile group," these, in combination with the other claim limitations. Regarding claims 2-9 and 11-20, 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
January 11, 2022